Sales Report:Supplement No. 140 dated Feb 19, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Sales Report supplements the prospectus dated Jul 13, 2009 and provides information about each series of Borrower Payment Dependent Notes (the "Notes") that we have recently sold. You should read this Sales Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. We have sold the following series of Notes: Borrower Payment Dependent Notes Series 438286 This series of Notes was issued and sold upon the funding of the borrower loan #40918, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $2,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Auction start date: Feb-10-2010 Auction end date: Feb-17-2010 Starting lender yield: 20.08% Starting borrower rate/APR: 21.08% / 23.33% Starting monthly payment: $75.43 Final lender yield: 19.85% Final borrower rate/APR: 20.85% / 23.10% Final monthly payment: $75.20 Auction yield range: 8.06% - 20.08% Estimated loss impact: 6.96% Lender servicing fee: 1.00% Estimated return: 12.89% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: May-1997 Debt/Income ratio: 3% Basic (1-10): 9 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 3 Current / open credit lines: 6 / 1 Length of status: 0y 7m Credit score: 660-679 (Jan-2010) Total credit lines: 39 Occupation: Accountant/CPA Now delinquent: 0 Revolving credit balance: $0 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 0% Public records last 12m / 10y: 1/ 1 Homeownership: No Delinquencies in last 7y: 9 Screen name: jokerj006 Borrower's state: Virginia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 2 ( 100% ) 660-679 (Latest) Principal borrowed: $1,000.00 < mo. late: 0 ( 0% ) 680-699 (Dec-2009) 660-679 (Aug-2009) 740-759 (Jul-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 2 Description to rebuild credit Purpose of loan:I had to file bankruptcy because of some bad business debts that I personally guaranteed. I have a long history of excellent credit and still have a credit card through my bank. My credit score is back to the?upper 600?s months after bankruptcy. I want to obtain this loan to establish credit for an installment loan and raise my credit score.? Thank you Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) loyalist1 $25.00 $25.00 2/10/2010 4:13:49 PM Bob450 $25.00 $25.00 2/10/2010 8:28:55 PM dynrep $50.00 $50.00 2/11/2010 7:12:48 AM orange-finance-banker $25.00 $25.00 2/15/2010 4:15:50 PM grammaspurse $25.00 $25.00 2/15/2010 8:30:07 PM deal-dojo $57.12 $57.12 2/16/2010 4:39:10 AM YeoLenderSource $25.00 $25.00 2/16/2010 10:35:15 AM carrinel $150.00 $150.00 2/16/2010 12:22:02 PM kinetic-social $30.00 $30.00 2/16/2010 4:05:40 PM tomoe $25.00 $25.00 2/16/2010 5:16:53 PM SolarMoonshine $50.00 $50.00 2/16/2010 5:45:42 PM crippledcircus $38.76 $38.76 2/16/2010 5:41:46 PM autonomous-truth $200.00 $200.00 2/16/2010 11:09:59 PM purposeful-dedication $25.00 $25.00 2/17/2010 12:45:54 PM interact $25.00 $25.00 2/17/2010 12:17:27 PM nalaari $25.00 $25.00 2/17/2010 2:14:54 PM deepblue34 $35.00 $35.00 2/17/2010 3:41:11 PM Astyanax $25.00 $25.00 2/17/2010 1:39:14 PM Spinnaker $50.00 $50.00 2/17/2010 2:30:32 PM worth-arch $25.00 $25.00 2/17/2010 2:33:45 PM charming-point $300.00 $300.00 2/17/2010 2:43:52 PM worthy-bid4 $25.09 $25.09 2/17/2010 2:57:33 PM Pod1313 $27.82 $27.82 2/17/2010 3:53:21 PM Lear31 $25.00 $25.00 2/17/2010 3:59:04 PM kinetic-social $25.00 $25.00 2/17/2010 4:03:04 PM IPG1 $25.00 $25.00 2/12/2010 12:40:39 PM brother_tam $125.00 $125.00 2/16/2010 5:51:55 PM tornandfrayed $32.94 $15.92 2/16/2010 7:48:28 PM Bob450 $25.00 $25.00 2/16/2010 10:52:02 PM miniloan $25.00 $25.00 2/17/2010 9:30:44 AM EEasyMoney $25.00 $25.00 2/17/2010 12:33:30 PM plbquic $25.00 $25.00 2/17/2010 12:09:15 PM CoolPlexer $25.09 $25.09 2/17/2010 1:56:38 PM jtoms101 $25.00 $25.00 2/17/2010 2:28:19 PM dstolars $25.00 $25.00 2/17/2010 3:00:00 PM Mikale360 $25.00 $25.00 2/17/2010 3:02:47 PM SkinnyFish $25.00 $25.00 2/17/2010 3:06:55 PM DasMula $25.00 $25.00 2/17/2010 3:18:30 PM five-star-note $55.76 $55.76 2/17/2010 3:56:36 PM xyzpl $50.00 $50.00 2/17/2010 11:50:14 AM Engineer44 $25.00 $25.00 2/17/2010 4:07:11 PM planetibet $50.00 $50.00 2/17/2010 2:52:31 PM the-profit-oracle $25.00 $25.00 2/17/2010 2:55:57 PM lender-inc $39.44 $39.44 2/17/2010 1:53:33 PM 44 bids Borrower Payment Dependent Notes Series 444404 This series of Notes was issued and sold upon the funding of the borrower loan #40901, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $1,700.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Auction start date: Feb-04-2010 Auction end date: Feb-11-2010 Starting lender yield: 6.15% Starting borrower rate/APR: 7.15% / 7.49% Starting monthly payment: $52.61 Final lender yield: 6.05% Final borrower rate/APR: 7.05% / 7.39% Final monthly payment: $52.53 Auction yield range: 3.06% - 6.15% Estimated loss impact: 0.60% Lender servicing fee: 1.00% Estimated return: 5.45% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Dec-2000 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 10 Inquiries last 6m: 1 Employment status: Self-employed Enhanced (1-5): 5 Current / open credit lines: 10 / 10 Length of status: 7y 4m Credit score: 760-779 (Jan-2010) Total credit lines: 21 Occupation: Skilled Labor Now delinquent: 0 Revolving credit balance: $13,248 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 23% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: economy-caper9 Borrower's state: Wisconsin Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Fresh start in the New Year Purpose of loan:This loan will be used to pay off a credit card balance.? 2009 was a bad year for my cabinet shop.? So unfortunately my family had to put some bills on a credit cards in order to stay living in our home.My financial situation:I am a good candidate for this loan because this are starting to fall back in to place now.? There are some jobs on the horizon and also my wife and I have picked up some new part time jobs.? After figuring our family budget, we should have about $230 extra month.? I believe this site will show that I have one late payment from 2008.? What happened is that I used a credit card for a $54 payment.? This particular card was one I hardly used.? Well I forgot to make the payment.? About 1 month later, after the damage was done, my credit card company mailed me a letter stating I was late with a payment.? I tried to argue to fix this only blemish on my record but they wouldn't.? Otherwise my wife and I have about?6 accounts in our household that we are consistent about making payments on.? Home, car, and some credit cards.? I excited about this year to finally get my life back in order.? If you have any questions, please feel free to ask.? I'll be happy to answer.? Thanks for taking time to read my post. Information in the Description is not verified. Friends And Family Winning Bids This member has no winning bids from friends and family. Questions & Answers This borrower has not publicly answered any questions from lenders. Winning Bids Bidder Amount Bid Amount Winning Bid Date (PT) Mav26 $200.00 $200.00 2/5/2010 11:49:23 AM Leopoldine $26.00 $26.00 2/6/2010 6:26:14 PM JerryB96 $25.00 $25.00 2/7/2010 1:29:26 PM mason5 $100.00 $100.00 2/8/2010 10:10:43 AM natural-greenback6 $25.00 $25.00 2/8/2010 6:08:45 PM CollinsCrew $33.94 $33.94 2/8/2010 7:47:32 PM rome1426 $50.00 $50.00 2/8/2010 7:50:26 PM nbah123 $50.00 $50.00 2/9/2010 10:07:31 AM tomjac2000 $25.00 $25.00 2/9/2010 8:02:15 PM itsmaj $100.00 $100.00 2/10/2010 1:47:30 AM encore02 $100.00 $100.00 2/10/2010 11:47:31 AM Ganthiel $50.00 $50.00 2/10/2010 9:38:23 AM RandyL3 $49.01 $49.01 2/10/2010 5:17:15 PM barryb77 $50.00 $50.00 2/10/2010 4:48:24 PM exchange-squirrel $25.00 $25.00 2/11/2010 12:47:29 AM rl164 $50.00 $50.00 2/11/2010 7:40:31 AM goffmt $50.00 $50.00 2/11/2010 11:48:14 AM stephen_c01 $50.00 $50.00 2/11/2010 3:54:54 PM kf88 $30.00 $30.00 2/11/2010 4:08:07 PM Dollars4Rent $25.00 $25.00 2/8/2010 8:40:38 AM Dollars4Rent $25.00 $25.00 2/8/2010 8:40:51 AM dollardave $200.00 $35.80 2/8/2010 11:37:30 AM REITRUST $25.00 $25.00 2/9/2010 6:37:24 AM Patrician $25.25 $25.25 2/9/2010 10:37:15 AM HealthAndSafety $100.00 $100.00 2/9/2010 2:35:52 PM biohazardus $25.00 $25.00 2/9/2010 7:12:47 PM Earn_money $25.00 $25.00 2/10/2010 10:08:13 AM wild-orange $25.00 $25.00 2/11/2010 11:18:10 AM PeterPsych $200.00 $200.00 2/11/2010 9:51:32 AM crw1950 $50.00 $50.00 2/11/2010 3:12:55 PM admirable-credit $25.00 $25.00 2/11/2010 3:55:54 PM worth-quark $25.00 $25.00 2/11/2010 4:36:09 PM 32 bids Borrower Payment Dependent Notes Series 445514 This series of Notes was issued and sold upon the funding of the borrower loan #40924, which corresponds to this series of Notes. The following information pertains to the borrower loan. Amount: $15,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 1.5% Auction start date: Feb-08-2010 Auction end date: Feb-15-2010 Starting lender yield: 10.50% Starting borrower rate/APR: 11.50% / 11.85% Starting monthly payment: $494.64 Final lender yield: 9.30% Final borrower rate/APR: 10.30% / 10.65% Final monthly payment: $486.12 Auction yield range: 3.06% - 10.50% Estimated loss impact: 1.51% Lender servicing fee: 1.00% Estimated return: 7.79% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Feb-1990 Debt/Income ratio: 13% Basic (1-10): 9 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 11 / 10 Length of status: 11y 4m Credit score: 840-859 (Jan-2010) Total credit lines: 30 Occupation: Doctor Now delinquent: 0 Revolving credit balance: $137 Stated income: $100,000+ Amount delinquent: $0 Bankcard utilization: 0% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: Maktmak Borrower's state: Ohio Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Consolidating my wife's credit card Purpose of Loan:This loan will be used to consolidate several of my wife?s credit cards at a better interest rate.
